QUINN, Chief Justice,
dissenting:
The court today holds that a person residing in an apartment has no legitimate expectation of privacy in the area under a doormat immediately outside the entrance of the apartment. The effect of the court’s holding is to authorize a law enforcement officer to intrude into and conduct an examination of an area traditionally recognized as part of the curtilage of the home, even though the officer has no cause whatever, probable or otherwise, to believe that incriminating evidence will be found in the area examined. I believe that the Fourth Amendment to the United States Constitution and Article II, section 7 of the Colorado Constitution contemplate greater privacy protections for persons living in this state than the court today is willing to recognize. I therefore dissent.
I.
The facts of this case, while not complicated, are critical to a proper resolution of the issue raised on this interlocutory appeal. On January 27, 1986, the defendant, Fred Shorty, was living in a rented basement apartment at 5595 East 36th Avenue in Denver, Colorado. The defendant testified at the suppression hearing that he had been living in this apartment with his girl friend for approximately eighteen months prior to the date of his arrest and that he maintained no other residence. The apartment is below the street level and is accessible by a stairwell leading down to the apartment door. At the foot of the stairwell and immediately outside the door to the apartment is a concrete landing approximately four feet square which serves as a threshold or entranceway into the apartment itself. The stairwell leads to the defendant’s apartment only and does not serve as a common entranceway to other apartments in the building.
On the day in question Denver police detectives Stephen Barnhill and George Fortunato were conducting a sporadic surveillance of the defendant’s apartment, having previously been advised that the defendant was selling cocaine from that location. Although the officers did not personally know the defendant, they had been furnished a general description of his physical characteristics.
At approximately 1:45 p.m. on January 27 the officers, dressed in plainclothes, drove an unmarked vehicle past the defendant’s apartment. Upon noticing that the defendant was standing a short distance from the stairwell, the officers stopped their vehicle and watched the defendant as he walked down the stairs to the landing area directly outside the front door of the apartment. When the defendant reached the bottom of the stairs, he turned around *684and continued to look in the direction of the officers.
The officers exited their vehicle and walked toward the stairwell. The defendant walked up the stairs and met the officers at the top of the stairwell. After the officers identified themselves and asked the defendant for identification, the defendant told them that he was Fred Shorty and produced a driver’s license as verification.
Detective Barnhill at this time conducted a limited pat-down search of the defendant for weapons and found none. In response to the officer’s inquiry about the defendant’s conduct, the defendant stated that he lived in the basement apartment and that he had given his keys to his girl friend and expected her to be inside but she apparently had not yet returned. Detective Barnhill walked down the stairwell to the landing to see if the defendant had disposed of any drugs or weapons in that area. The detective checked the front door and found that it was locked. He then rang the doorbell but no one came to the door.
After visually examining the stairwell for contraband or a hidden weapon and seeing no such objects, Detective Barnhill examined the doormat and saw no bulge or any other configuration that might indicate that something had been placed underneath the doormat. Although the detective acknowledged in the suppression testimony that he had no reason to believe that there were narcotics or any other incriminating evidence under the doormat, he nonetheless lifted the doormat and made an examination of the area underneath. He observed a plastic bag with a white paper packet inside, similar to material used to package cocaine, and seized this material. The officers then placed the defendant under arrest for possession of a controlled substance and transported him to the stationhouse.
The district court granted the defendant’s motion to suppress. After expressly finding that the defendant’s residence in the apartment established a legitimate expectation of privacy sufficient to permit him to challenge the seizure of the plastic bag, the court ruled that the defendant had a subjective expectation of privacy in the area under the doormat and that this expectation of privacy was a reasonable one. Although the court ruled that the officers had the right to question the defendant for identification, to conduct a pat-down search for weapons, and to visually examine the staircase for any evidence that might be in plain view, it concluded that Detective Barnhill had no reason to believe that drugs were concealed under the doormat and therefore had no right to lift up the doormat and to search the underlying area for drugs or evidence. The People thereafter filed this interlocutory appeal challenging the order of suppression.
II.
For constitutional purposes, “a ‘search’ occurs when an expectation of privacy that society is prepared to consider reasonable is infringed.” United States v. Jacobsen, 466 U.S. 109, 113, 104 S.Ct. 1652, 1656, 80 L.Ed.2d 85 (1984); see, e.g., People v. Unruh, 713 P.2d 370, 377 (Colo.1986), cert. denied — U.S. —, 106 S.Ct. 2894, 90 L.Ed.2d 981 (1986). “A ‘seizure’ of property occurs when there is some meaningful interference with an individual’s possessory interest in that property.” Jacobsen, 466 U.S. at 113, 104 S.Ct. at 1656. There can be no question here that a seizure indeed did occur in this case, since Detective Barn-hill took the plastic bag into his possession for use as evidence against the defendant. The only issue is whether Detective Barn-hill, prior to seizing this evidence, engaged in a “search.” The answer to this question depends on whether the defendant had a legitimate expectation of privacy in the area under the doormat immediately outside the door to his apartment. The legitimacy of the defendant’s expectation of privacy depends, in turn, on whether he manifested a subjective expectation of privacy in the area involved in the search and whether society is willing to recognize that expectation as a reasonable one. California v. Ciraolo, 476 U.S. —, —, 106 S.Ct. 1809, 1811, 90 L.Ed.2d 210, 215 (1986); Unruh, 713 P.2d at 377.
*685Since the district court expressly found and this court assumes that the defendant harbored a subjective expectation of privacy in the area under the doormat immediately outside the entranceway to his apartment, and as well in the plastic bag placed thereunder, there is no need to discuss this aspect of the case other than to state that both the district court’s finding and this court’s assumption proceeds from the rather obvious fact that the purpose of placing an object in that location is to conceal that item from the view of others. What the majority of this court turns its decision on is the defendant’s lack of a legitimate expectation of privacy in the area under the doormat or in the plastic bag hidden under the doormat. In the majority’s view, such an expectation “is not one that society is prepared to recognize as reasonable.” Maj.Op. at 682. With this conclusion I disagree.
III.
A legitimate expectation of privacy obviously means more than a subjective expectation that an object will not be discovered. In determining whether society is prepared to recognize one’s expectation of privacy as “reasonable” for constitutional purposes, it is appropriate to test that expectation “against the customs, values and common understandings that confer a sense of privacy upon many of our basic social activities.” People v. Oates, 698 P.2d 811, 816 (Colo.1985). Several factors point to the conclusion that the defendant’s expectation of privacy in the area under the doormat immediately outside his apartment, as well as in the plastic bag hidden thereunder, was a reasonable one that was entitled to constitutional protection.
A.
Of primary importance to the reasonableness of a privacy expectation is the nature of the area subjected to the challenged governmental intrusion. The entranceway to the defendant’s apartment was within the curtilage of the apartment itself. The curti-lage is that area to which extends the intimate activity associated with the sanctity of the home and the privacies of life. Oliver v. United States, 466 U.S. 170, 180, 104 S.Ct. 1735, 1742, 80 L.Ed.2d 214 (1984). As the Supreme Court recently observed, “[t]he protection afforded the curtilage is essentially a protection of families and personal privacy in an area intimately linked to the home, both physically and psychologically, where privacy expectations are most heightened.” Ciraolo, 476 U.S. at —, 106 S.Ct. at 1812, 90 L.Ed.2d at 216. In contrast to open fields surrounding a home, the curtilage has been considered part of the home itself for Fourth Amendment purposes. Oliver, 466 U.S. at 180, 104 S.Ct. at 1742.1
*686In this case, Detective Barnhill made his observations only by picking up the doormat, which had been placed directly outside the door to the defendant’s apartment and was within the basement entranceway to that apartment, and then by examining the area hidden from view by the doormat itself. As a resident of the apartment, the defendant would reasonably expect this area under the doormat to remain private as part of the curtilage of his home. Being within the curtilage, this area was entitled to enhanced privacy protection under both the United States and the Colorado Constitutions.
B.
A second factor relating to the reasonableness of the defendant’s privacy expectation is the use to which the defendant put the area in question. The defendant, as a resident of the apartment, had the right to use the area underneath the doormat to conceal objects from the view of others. The district court, in commenting on such use, noted that “[i]t is well known to all of us that people frequently use their door mats for concealing such items as keys and other things that they do not want other individuals to see or get a hold of.” In my view, the defendant’s use of the doormat as a place of concealment was no more unusual or abnormal than the use of a rainsp-out connected to the roof gutter as a hiding place, the use of the area underneath a milkbox on the front porch of a home for a similar purpose, or the use of the area underneath a porch planter as a place of concealment.
The mere fact that it might have been possible for a casual visitor to move or trip over the carpet is of speculative significance only, since that possibility did not eventuate in this case. More important, the record conclusively establishes that the plastic bag was well concealed under the doormat and was observable to the officer only when he lifted up the mat for the obvious purpose of examining the area underneath the mat. The use to which the defendant put the doormat in this case was a clear indicator of the reasonableness of his privacy expectation with respect to such use.
C.
A third factor in determining the reasonableness of the defendant’s privacy expectation is the police conduct that led to the observation and seizure of the plastic bag. I have no quarrel with the proposition that all observations made within the curtilage are not necessarily searches. As the United States Supreme Court observed in Cir-aolo:
That the area is within the curtilage does not itself bar all police observation. The Fourth Amendment protection of the home has never been extended to require law enforcement officers to shield their eyes when passing by a home on public thoroughfares. Nor does the mere fact that an individual has taken measures to restrict some views of his activities preclude an officer’s observations from a public vantage point where he has a right to be and which renders the activity clearly visible.
476 U.S. at —, 106 S.Ct. at 1812, 96 L.Ed.2d at 216. See also People v. Donald, 637 P.2d 392 (Colo.1981); People v. Gomez, 632 P.2d 586 (Colo.1981), cert. denied, 455 U.S. 943, 102 S.Ct. 1439, 71 L.Ed.2d 655 (1982). Since the stairway to the defendant’s apartment was available for use by anyone visiting the defendant, Detective Barnhill had the right, as did any other person, to walk down the steps to the apartment door and observe what could be seen in plain view from that location.
The detective’s observation of the plastic bag, however, was not a plain view observation made while he was positioned outside the doorway of the defendant’s apartment. Rather, the observation was made only when the detective lifted up the doormat and looked underneath the doormat for incriminating evidence. This type of police *687conduct has all the intrusive characteristics
against which the United States and Colorado Constitutions are designed to protect.2
IV.
Given the enhanced privacy interest attaching to the curtilage of one’s home, I believe that the occupant of an apartment has a reasonable expectation of privacy in the area under a doormat immediately outside the entranceway to his apartment and in the plastic bag hidden thereunder. To hold otherwise reduces the curtilage doctrine to a virtual nullity and sanctions what in fact and law is nothing less than an exploratory search predicated on bare and inarticulable suspicion. Such open-ended searching authority is the very antithesis of the constitutional protections contemplated by the Fourth Amendment to the United States Constitution and Article II, Section 7 of the Colorado Constitution.
I would affirm the order of suppression.
I am authorized to say that Justice LOHR joins me in this dissent.

. In Oliver v. United States, 466 U.S. 170, 180, 104 S.Ct. 1735, 1742, 80 L.Ed.2d 214 (1984), the United States Supreme Court held that an expectation of privacy in the open fields is not an expectation that society recognizes as reasonable, and thus is not entitled to constitutional protection:
The historical underpinnings of the open fields doctrine also demonstrate that the doctrine is consistent with respect for “reasonable expectations of privacy.” As Justice Holmes, writing for the Court, observed in Hester, 265 U.S. [57] at 59 [44 S.Ct. 445, 446, 68 L.Ed. 898] the common law distinguished "open fields” from the "curtilage”, the land immediately surrounding and associated with the home. See 4 W. Blackstone, Commentaries *225. The distinction implies that only the curtilage, not the neighboring open fields, warrants the Fourth Amendment protections that attach to the home. At common law, the curtilage is the area to which extends the intimate activity associated with the "sanctity of a man’s home and the privacies of life", Boyd v. United States, 116 U.S. 616, 630 [6 S.Ct. 524, 532, 29 L.Ed. 746] (1886), and therefore has been considered part of the home itself for Fourth Amendment purposes. Thus, courts have extended Fourth Amendment protection to the curtilage: and they have defined the curtilage, as did the common law, by reference to the factors that determine whether an individual reasonably may expect that an area immediately adjacent to the home will remain private. See, e.g., United States v. Van Dyke, 643 F.2d 992, 993-994 (C.A. 4 1981); United States v. Williams, 581 F.2d 451, 453 (C.A. 5 1978); Care v. United States, 231 F.2d 22, 25 (C.A. 10), cert. denied, 351 U.S. 932 [76 S.Ct. 788, 100 L.Ed. 1461] (1956). . Conversely, the common law implies, as we reaffirm today, that no expectation of privacy legitimately attaches to open fields.


. It simply begs the question to say, as does the majority, that a "search" occurring within the curtilage is not dispositive of the defendant’s constitutional challenge as long as "the area’s public accessibility dispels any reasonable expectation of privacy.” Maj. Op. at 682. The precise issue in this case is whether a "search” in the constitutional sense did indeed occur by reason of the defendant’s reasonable expectation of privacy in the area under the doormat, which area was admittedly within the entrance-way to the apartment but also was clearly within the curtilage of the home.